Exhibit 10.1




NATURAL GAS SERVICES GROUP, INC.
2009 RESTRICTED STOCK/UNIT PLAN
 
1.            Purposes of the Plan.  The purpose of this 2009 Restricted
Stock/Unit Plan is to promote the success of Natural Gas Services Group, Inc.
(the “Company”) by providing additional incentives to attract, motivate, retain
and reward qualified and competent Employees, Officers and independent Directors
of the Company upon whose efforts and judgment the success of the Company is
largely dependent, through the encouragement of stock ownership in the Company
by such individuals.
 
2.            Definitions.  The following definitions shall apply as used herein
and in the individual Award Agreements except as defined otherwise in an
individual Award Agreement.  In the event a term is separately defined in an
individual Award Agreement, such definition shall supercede the definition
contained in this Section 2.
 
(a)           “Administrator” means the Compensation Committee of the Board.
 
(b)           “Applicable Laws” means the legal requirements relating to the
Plan and the Awards under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, the rules and listing
requirements of any established stock exchange or national market system on
which the Common Stock is traded, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents thereof.
 
(c)           “Award” means the grant of Restricted Stock or Restricted Stock
Units under the Plan.
 
(d)           “Award Agreement” means the written Restricted Stock Agreement or
the Restricted Stock Unit Agreement evidencing the grant of an Award setting
forth the terms and conditions of such Award executed by the Company and the
Participant, including any amendments thereto.
 
(e)           “Board” means the Board of Directors of the Company.
 
(f)           “Cause” means (i) a material act of theft, misappropriation or
conversion of corporate funds committed by the Participant or (ii) the
Participant’s demonstrably willful, deliberate and continued failure to follow
reasonable directives of the Board or the Chief Executive Officer of the Company
which are within the Participant’s ability to perform.  Notwithstanding the
foregoing, for the 24-month period following a Change in Control, the
Participant shall not be deemed to have been terminated for Cause unless and
until: (x) there shall have been delivered to the Participant a copy of a
resolution duly adopted by the Board in good faith at a meeting of the Board
called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with his or her counsel, to be
heard before the Board), finding that the Participant was guilty of conduct set
forth above and specifying the particulars thereof in reasonable detail; and (y)
if the Participant contests such finding (or a conclusion that he or she has
failed to timely cure the performance in response thereto), the arbitrator, by
final determination in an arbitration proceeding pursuant to Section 17, below,
has concluded that the Participant’s conduct met the standard for termination
for Cause above and that the Board’s conduct met the standards of good faith and
satisfied the procedural and substantive conditions of this Section 2(f)
(collectively, the “Necessary Findings”).  The Participant’s costs of the
arbitration shall be advanced by the Company and shall be repaid to the Company
if the arbitrator makes the Necessary Findings.
  
(g)           “Change in Control Event” means any of the following:
 
(i)         The dissolution or liquidation of the Company, other than in the
context of a transaction that does not constitute a Change in Control Event
under clause (ii) below.
 
(ii)                    A merger, consolidation, or other reorganization, with
or into, or the sale of all or substantially all of the Company’s business
and/or assets as an entirety to, one or more entities that are not Subsidiaries
or other affiliates (a “Business Combination”), unless (A) as a result of the
Business Combination at least 50% of the outstanding securities voting generally
in the election of directors of the surviving or resulting

 

--------------------------------------------------------------------------------

 
 
 
entity or a Parent thereof (the “Successor Entity”) immediately after the
reorganization are, or will be, owned, directly or indirectly, by shareholders
of the Company immediately before the Business Combination; and (B) at least 50%
of the members of the board of directors of the entity resulting from the
Business Combination were members of the Board at the time of the execution of
the initial agreement or of the action of the Board approving the Business
Combination.  The shareholders before and after the Business Combination shall
be determined on the presumptions that (x) there is no change in the record
ownership of the Company’s securities from the record date for such approval
until the consummation of the Business Combination; and (y) record owners of
securities of the Company hold no securities of the other parties to such
reorganization.
 
(iii)                    Any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than an Excluded Person, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities entitled to
then vote generally in the election of Directors of the Company, other than as a
result of (A) an acquisition directly from the Company, (B) an acquisition by
the Company, (C) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or a Successor Entity, or an acquisition
by any entity pursuant to a transaction which is expressly excluded under clause
(ii) above.
 
(iv)                    During any period not longer than twelve consecutive
months, individuals who at the beginning of such period constituted the Board
cease to constitute at least a majority thereof, unless the election, or the
nomination for election by the Company’s shareholders, of each new Board member
was approved by a vote of at least three-quarters of the Board members then
still in office who were Board members at the beginning of such period
(including for these purposes, new members whose election or nomination was so
approved), but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.


(h)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(i)           “Committee” means the Compensation Committee of the Board. The
Committee shall be appointed by the Board and shall consist of two or more
outside, disinterested members of the Board. The Committee, in the judgment of
the Board, shall be qualified to administer the Plan as contemplated by
(i) Rule 16b-3 of the Exchange Act (or any successor rule), (ii) Section 162(m)
of the Code and the regulations thereunder (or any successor Section and
regulations), and (iii) any rules and regulations of a stock exchange on which
the Common Stock is traded. Any member of the Committee who does not satisfy the
qualifications set out in the preceding sentence may recuse himself or herself
from any vote or other action taken by the Committee. The Board may, at any time
and in its complete discretion, remove any member of the Committee and may fill
any vacancy in the Committee.
 
(j)           “Common Stock” means the common stock of the Company.
 
(k)           “Company” means Natural Gas Services Group, Inc., a
Colorado corporation, or any successor entity that adopts the Plan in connection
with a Change in Control.
 
          (l)            “Continuous Service” means that your employment
relationship is not interrupted or terminated by you, the Company or any Related
Entity. Your employment relationship will not be considered interrupted in the
case of: (i) any leave of absence approved in accordance with the Company’s
written personnel policies, including sick leave, family leave, military leave
or any other personal leave; or (ii) transfers between locations of the Company
or between the Company and any Related Entity or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under Applicable Laws, rules or regulations or unless the
Committee has otherwise expressly provided for different treatment with respect
to this Agreement, (x) no such leave may exceed ninety (90) days, and (y) any
vesting shall cease on the ninety-first (91 st) consecutive date of any leave of
absence during which your employment relationship is deemed to continue and will
not recommence until such date, if any, upon which you resume service with the
Company, Related Entity or successor. If you resume such service in accordance
with the terms of the Company’s military leave policy, upon resumption of
service you will be given vesting credit for the full duration of your leave of 
 
 
2

--------------------------------------------------------------------------------


 
absence. Continuous employment will be deemed interrupted and terminated for an
Employee if the Participant’s weekly work hours change from full time to part
time. Part-time status for the purpose of vesting continuation will be
determined in accordance with policies adopted by the Company from time to
time.”
 
(m)           “Covered Employee” means an Employee who is a “covered employee”
under Section 162(m)(3) of the Code.
 
(n)           “Director” means a non-Employee member of the Board or the board
of directors of any Related Entity.
 
(o)           “Disability” means any physical or mental impairment which
qualifies an Employee for disability benefits under any applicable long-term
disability plan maintained by the Company, provided the definition of disability
applied under such disability insurance plan complies with the requirements of
Treasury Regulation Section 1.409A-3(i)(4)(i) or, if no such plan is in place or
applies or if the definition of “disability” under such disability insurance
plan does not comply with the requirements of Treasury Regulation Section
1.409A-3(i)(4)(i), any physical or mental impairment which would be determined
to be totally disabled by the Social Security Administration or the Railroad
Retirement Board. If the Company or the Related Entity to which the Participant
provides service does not have a long-term disability plan in place,
“Disability” means that a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months.
 
(p)           “Employee” means any person, including an Officer or member of the
Board of the Company or the board of directors of a Related Entity, who is in
the employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
 
(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(r)           “Excluded Person” means (i) any person described in and satisfying
the conditions of Rule 13d-1(b)(1) under the Exchange Act, (ii) the Company or
(iii) an employee benefit plan (or related trust) sponsored or maintained by the
Company or the Successor Entity.
 
(s)           “Maximum Aggregate Number of Shares” to be issued under the Plan
means the total number of Shares which may be issued pursuant to all Awards of
Restricted Stock and Restricted Stock Units under the Plan which is 300,000
Shares.  The Shares to be issued pursuant to Awards may be authorized, but
unissued, or reacquired Shares.


(t)           “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.
 
(u)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(v)           “Participant” means an Employee or Director who receives an Award
under the Plan.
 
(w)           “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
 
(x)           “Plan” means this 2009 Restricted Stock/Unit Plan.
 
(y)           “Related Entity” means any Parent or Subsidiary of the Company.

 
3

--------------------------------------------------------------------------------

 



(z)           “Restricted Stock” means Shares issued under the Plan to the
Participant for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.


(aa)           “Restricted Stock Units” or “Units” means an Award which may be
earned in whole or in part upon the passage of time or the attainment of
performance criteria established by the Administrator and which may be settled
for Shares or other securities or a combination of Shares or other securities as
established by the Administrator.
 
(bb)           “Retirement” means:
 
(i)           with respect to Employees, termination of an Employee’s employment
in accordance with the Company’s retirement policies, as in effect from time to
time, if on the date of such termination (A) the Employee is at least 55 years
old and his or her Continued Service has extended for at least five years, and
(B) the number of full years in the Employee’s age and his or her number of full
years of Continued Service total at least 65. By way of illustration, if an
Employee terminates his or her employment in accordance with the Company’s
retirement policies on his or her 63rd birthday after six years of Continued
Service, the Employee’s total would be 69 and his or her termination would be
treated as a Retirement; if the Employee’s Continued Service had extended for
only four years, his or her total would be 67 but the termination would not be
treated as a Retirement since he or she would not have met the minimum of five
years of Continued Service.
 
(ii)           with respect to non-Employee Directors, termination of membership
on the Company’s Board of Directors at the expiration of the Director’s term of
office (unless the Director is then elected for another term of office), or
under such other circumstances as the Board may determine to constitute
retirement.
 
(cc)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor thereto.


(dd)           “Share” means a share of the Common Stock.


(ee)           “Specified Employee” means an Employee defined in Treasury
Regulation Section 1.409A-1(i).
 
(ff)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.


(hh)           “Term” means the ten (10) year period following the approval of
the Plan by the Company’s shareholders.
 
3.            Shares Subject to the Plan.
 
(a)           Subject to the provisions of Section 9 below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards of
Restricted Stock and Restricted Stock Units is 300,000 Shares.  The Shares to be
issued pursuant to Awards may be authorized, but unissued, or reacquired Common
Stock.
 
(b)           Shares that actually have been issued under the Plan pursuant to
an Award shall not be returned to the Plan and shall not become available for
future issuance under the Plan and shall be deemed to have been issued for
purposes of determining the Maximum Aggregate Number of Shares, except (i) any
Shares covered by an Award (or portion of an Award) which are forfeited,
canceled or expired (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan and (ii)   during the ten (10) year
period following approval of the Plan by the Company’s shareholders and to the
extent not prohibited by Applicable Law, any Shares covered by an Award, which
are surrendered in satisfaction of tax withholding obligations incident to the
vesting of an Award, shall be deemed not to have been issued for purposes of
determining the maximum number of Shares which may be issued under the Plan,
unless otherwise determined by the Administrator.

 
4

--------------------------------------------------------------------------------

 



4.           Administration of the Plan.
 
(a)           Plan Administrator.  The Plan shall be administered by the
Committee.
 
(b)           Powers of the Administrator.  Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
 
(i)           to select the Employees and Directors to whom Awards may be
granted from time to time hereunder;
 
(ii)           to determine whether and to what extent Awards are granted
hereunder;
 
(iii)           to determine the number of Shares or Restricted Stock Units to
be covered by each Award granted hereunder;
 
(iv)           to approve forms of Award Agreements for use under the Plan;
 
(v)            to determine the terms and conditions of any Award granted
hereunder;
 
(vi)           to amend the terms of any outstanding Award granted under the
Plan, provided that any amendment that would adversely affect the Participant’s
rights under an outstanding Award or which would subject the Participant to the
tax and other negative impacts of Section 409A shall not be made without the
Participant’s written consent;
 
(vii)           to construe and interpret the terms of the Plan and Awards,
including without limitation, any Award or Award Agreement, granted pursuant to
the   Plan; and
 
(viii)          to take such other action, not inconsistent with the terms of
the Plan, as the Administrator deems appropriate.
 
(c)           Interpretation of Plan.  The Committee shall have full power and
authority to administer and interpret the Plan and to adopt or establish such
rules, regulations, agreements, guidelines, procedures and instruments, which
are not contrary to the terms of the Plan and which, in its opinion, may be
necessary or advisable for the administration and operation of the Plan. The
Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and any Participant.


(d)           Indemnification.  In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.


5.           Eligibility.  Awards may be granted to full-time, permanent
Employees and Directors.  An Employee or Director who has been granted an Award
may, if otherwise eligible, be granted additional

 
5

--------------------------------------------------------------------------------

 

Awards.  Notwithstanding, non-employee Directors shall not be eligible for an
award of a Restricted Stock Unit.
 
6.            Terms and Conditions of Awards.
 
(a)           Designation of Award.  Each Award shall be designated in the Award
Agreement.
 
(b)           Conditions of Award.  Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms and conditions of each Award
including, but not limited to, the Award vesting schedule (if any), resale
restrictions applicable to the Shares issued pursuant to Awards, forfeiture
provisions and satisfaction of any performance criteria. 
 
(e)           Individual Limit for Restricted Stock and Restricted Stock
Units.  For awards of Restricted Stock and Restricted Stock Units that are
intended to be Performance-Based Compensation, the maximum number of Shares with
respect to which such Awards may be granted to any Participant in any calendar
year shall be 25,000 Shares.  The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 9 below.
 
(f)           No Transferability of Awards.  Awards may not be sold, pledged,
assigned, transferred or disposed of in any manner.  Any attempted sale, pledge,
assignment, transfer or disposal shall be null and void.
 
(g)           Date of Grant of Award.  The date of grant of an Award shall for
all purposes be the date on which the Administrator approves the grant of such
Award.
 
7.            Taxes.  No Shares shall be delivered under the Plan to any
Participant or other person until such Participant or other person has made
arrangements acceptable to the Administrator for the satisfaction of any
federal, state, local or non-U.S. income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Shares.  Upon the issuance of Shares, the Company shall withhold or collect
from Participant an amount sufficient to satisfy such tax obligations,
including, but not limited to, by surrender of Shares covered by the Award
sufficient to satisfy the minimum applicable tax withholding obligations
incident to the vesting of an Award.  Participant shall in all instances be
liable for any personal taxes related to any Award and/or vesting of an Award,
whether said taxes have been withheld by the Company or not.
 
8.            Conditions Upon Issuance of Shares.
 
(a)           If at any time the Administrator determines that the delivery of
Shares pursuant to an Award is or may be unlawful under or contrary to
Applicable Laws, the vesting of an Award or to otherwise receive Shares pursuant
to the terms of an Award shall be suspended until the Administrator determines
that such delivery is lawful and shall be further subject to the approval of
counsel for the Company with respect to such compliance.  


(b)           The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.
 
(c)           As a condition to the exercise or issuance of an Award, the
Company may require the person exercising or receiving such Award to represent
and warrant at the time of issuance that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any Applicable Laws.
 
9.            Adjustments Upon Changes in Capitalization.  In the event of a
subdivision of the outstanding Stock, a declaration of a dividend payable in
Shares, a combination or consolidation of the outstanding Stock into a lesser
number of Shares, a reclassification, or any other increase or decrease in the
number of issued shares of Stock effected without receipt of consideration by
the Company, proportionate adjustments shall automatically be made in each of
(i) the number of Shares available for future grants under Section 3(a), (ii)
the number of Shares covered by
each outstanding Award and (iii) the maximum number of Shares with respect to
which Awards may be granted to any Participant in any calendar year

 
6

--------------------------------------------------------------------------------

 

10.            Change in Control.  Except as provided otherwise in an individual
Award Agreement, in the event of a Change in Control, each unvested portion of
any Award which, at the time, is outstanding under the Plan automatically (i)
shall become fully vested and be released from any repurchase, forfeiture or
transfer restrictions and (ii) with respect to unvested Restricted Stock Units,
shall vest and be converted into Shares, immediately prior to the date of such
Change in Control.


11.            Effective Date and Term of Plan.  The Plan shall become effective
upon its adoption by the Board.  It shall continue in effect for a term of ten
(10) years unless sooner terminated.  Continuance of the Plan shall be subject
to approval by the shareholders of the Company.  Such shareholder approval shall
be obtained in the degree and manner required under Applicable Laws.  Awards may
be granted under the Plan upon its becoming effective, but any Award granted
before shareholder approval is obtained shall be rescinded if shareholders fail
to approve the Plan at the next shareholder meeting that occurs after the Plan
is adopted by the Board.
 
12.            Amendment, Suspension or Termination of the Plan.
 
(a)           The Board may at any time amend, suspend or terminate the Plan for
any reason; provided, however, that:


(i)           no such amendment, suspension or termination of the Plan may be
implemented if such amendment, suspension or termination causes any Award
granted prior to such amendment, suspension or termination to be subject to the
tax and penalty provisions of Section 409A of the Code without the explicit
approval of the Participants impacted by such amendment, suspension or
termination; and


(ii)           no such amendment shall be made without the approval of the
Company’s shareholders to the extent such approval is required by Applicable
Laws;
 
(b)           No Award may be granted during any suspension of the Plan or after
termination of the Plan.
 
(c)           No suspension or termination of the Plan shall adversely affect
any rights under Awards already granted to a Participant.
 
13.            Reservation of Shares.
 
(a)           The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
 
(b)           The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
 
14.            No Effect on Terms of Employment.  The Plan shall not confer upon
any Participant any right with respect to the Participant’s Continuous Service,
nor shall it interfere in any way with his or her right or the right of the
Company or any Related Entity to terminate the Participant’s Continuous Service
at any time, with or without Cause, and with or without notice.  The ability of
the Company or any Related Entity to terminate the employment of a Participant
who is employed at will is in no way affected by its determination that the
Participant’s Continuous Service has been terminated for Cause for the purposes
of the Plan.


15.            No Effect on Retirement and Other Benefit Plans.  Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation.  The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 
7

--------------------------------------------------------------------------------

 

16.            Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
17.            Arbitration and Litigation.
 
(a)           Any dispute, controversy or claim arising out of or in respect to
this Plan (or its validity, interpretation or enforcement) or the subject matter
hereof must be submitted to and settled by arbitration conducted before a single
arbitrator (chosen from a list of arbitrators provided by the American
Arbitration Association with each party hereto taking alternate strikes and the
remaining arbitrator hearing the dispute).  The arbitration will be conducted in
Midland, Texas, or the then current location of the Company’s headquarters, in
accordance with the then current rules of the American Arbitration Association
or its successor.  The arbitration of such issues, including the determination
of any amount of damages suffered, will be final and binding upon the parties to
the maximum extent permitted by law.  The arbitrator in such action will not be
authorized to change or modify any provision of the Plan.  Judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof.  The arbitrator will award reasonable legal fees and expenses
(including arbitration costs) to the prevailing party upon application
therefor.  The parties consent to the venue and jurisdiction of the state court
or federal district court where the Company’s headquarters are then located for
all purposes in connection with arbitration, including the entry of judgment of
any award.
 
(b)           Except as may be necessary to enter judgment upon the award or to
the extent required by applicable law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of
the controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, and each of their agents and employees, and all others acting on behalf
or in concert with them.  Without limiting the generality of the foregoing, no
one shall divulge to any third party or person not directly involved in the
arbitration, the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law.  Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration to perform, correct, vacate or
otherwise enforce an arbitration award, shall be filed under seal with the
court, to the extent permitted by law.  Violation of the aforesaid
confidentiality shall result in the forfeiture of any resulting award.
 
IN WITNESS WHEREOF, the Board of Directors of the Company approved this Natural
Gas Services Group, Inc. 2009 Restricted Stock/Unit Plan on the 15th day of
April 2009 and the Company has executed this Plan Document effective the 16th
day of June 2009.
 
 



 
NATURAL GAS SERVICES GROUP, INC.
       
By:
/s/ Stephen C. Taylor
   
Stephen C. Taylor, President and CEO



 
8

--------------------------------------------------------------------------------

 



NATURAL GAS SERVICES GROUP, INC.


2009 RESTRICTED STOCK/UNIT PLAN


RESTRICTED STOCK AGREEMENT


NOTICE OF AWARD OF RESTRICTED STOCK
 


Award # RS                    


 
Participant’s Name and Address:
         



Natural Gas Services Group, Inc. (the “Company”) hereby grants you,
                                         (the “Participant”), the number of
shares of restricted stock indicated below (the “Restricted Stock” or
“Restricted Shares”) under the Company’s 2009 Restricted Stock/Unit Plan (the
“Plan”). The date of this Agreement is
                                       (the “Grant Date”). Subject to the
provisions of this Agreement and of the Plan, the principal features of this
Restricted Stock award are as follows:


Number of Shares of Restricted Stock:


_________.


Vesting Schedule:


Thirty-three percent (33%) of the shares of Restricted Stock shall vest on each
of the first three anniversaries of the date hereof (each a “Vesting Date” and
collectively, the “Vesting Dates”), subject to Participant’s Continued Service
through each such date and the terms of this Agreement and the Plan.


Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in the Plan and this
Restricted Stock Agreement (the “Agreement”), which includes this Notice of
Award of Restricted Stock and the Terms and Conditions of Restricted Stock
Award.  PLEASE BE SURE TO READ ALL OF THIS AGREEMENT AND THE PLAN, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS RESTRICTED STOCK AWARD.

 
9

--------------------------------------------------------------------------------

 

 
      
 




Award Number: RS-__________
 
NATURAL GAS SERVICES GROUP, INC.
2009 RESTRICTED STOCK/UNIT PLAN


TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD
 
       1.          Award of Restricted Stock.  Natural Gas Services Group, Inc.,
a Colorado corporation (the “Company”), hereby issues to the Participant under
the Natural Gas Services Group, Inc. 2009 Restricted Stock/Unit Plan, as amended
from time to time (the “Plan”), an award (the “Award”) of the number of shares
of restricted stock (the “Restricted Shares”) set forth in this Restricted Stock
Agreement (the “Agreement”), which consists of the attached Notice of Award of
Restricted Stock (the “Notice”) and these Terms and Conditions of Restricted
Stock Award.  Unless otherwise provided herein, the terms in this Agreement
shall have the same meaning as those defined in the Plan.


2.           Vesting Schedule.


(a) Except as otherwise provided in this Agreement or in the Plan, the shares of
Restricted Stock awarded by this Agreement are scheduled to vest in accordance
with the vesting schedule set forth in the Notice.  Shares of Restricted Stock
scheduled to vest on a Vesting Date will vest only if the Participant remains in
Continued Service through such Vesting Date.  Should the Participant’s Continued
Service end at any time (the “Termination Date”), any unvested Restricted Stock
will be immediately cancelled; provided, however, that if termination of
Continued Service is the result of the Participant’s death, Disability or
Retirement, then any unvested Restricted Stock that would have vested by their
terms within twelve (12) months after the Termination Date had the Participant
remained in Continued Service will be deemed to be vested on the Termination
Date.  In addition, the Board of Directors may, in its discretion, vest any
unvested Restricted Stock upon termination of Continued Service.


(b) All unvested Restricted Stock which is not vested on the Termination Date
pursuant to the provisions of paragraph 2(a) held by the Participant shall be
deemed forfeited and reconveyed to the Company.  Participant hereby appoints the
Company, or any escrow agent the Company may appoint, with full power of
substitution, as Participant’s true and lawful attorney-in-fact with irrevocable
power and authority in Participant’s name and behalf to take any action an
execute all documents and instruments, including without limitation, stock
powers which may be necessary to transfer the stock certificate or certificates
evidencing such unvested Restricted Shares to the Company upon the forfeiture of
such shares.  Participant will receive no payment for forfeited shares of
unvested Restricted Stock.
 
       3.          Delivery of Restricted Stock; Stockholder Rights.  The
unvested shares of Restricted Stock set forth in the Notice portion of this
Agreement will be issued and delivered to a book entry account maintained by the
Company’s transfer agent.  Thereafter, subject to the forfeiture provisions
referenced in this Agreement, Participant shall be entitled to the rights and
privileges of a stockholder of the Company in respect to such shares of
Restricted Stock, including the right to vote and receive dividends (subject to
applicable tax withholding obligations) during the vesting period on the same
basis as all other issued and outstanding shares of Company common stock.
 
       4 .          Taxes.
 
(a)          Tax Liability.  The Participant is ultimately liable and
responsible for all taxes owed by the Participant in connection with the Award,
regardless of any action the Company or any Related Entity takes with respect to
any tax withholding obligations that arise in connection with the
Award.  Neither the Company nor any Related Entity makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of vested Restricted
Stock issuable
 
10

--------------------------------------------------------------------------------


 
 pursuant to the Award.  The Company does not commit and is under no obligation
to structure the Award to reduce or eliminate the Participant’s tax liability.
 
(b)         Payment of Withholding Taxes.  No stock certificates will be
released to the Participant unless the Participant has made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of shares of Restricted Stock.  The Company, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit you to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (i) paying cash, (ii) electing to have the Company
withhold otherwise then deliverable vested shares of Restricted Stock having a
fair market value equal to the minimum amount required to be withheld, and
(iii) delivering to the Company of vested and owned shares of our common stock
having a fair market value equal to the amount required to be withheld or (iv)
through any other lawful manner.


The Company shall withhold from any dividends paid during the restricted period
only the amounts the Company is required to withhold to satisfy any applicable
tax withholding requirements with respect to such dividends based on minimum
statutory withholding rates for federal and state tax purposes, including any
payroll taxes.


The Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to inadequate
withholding.  Accordingly, the Participant agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the tax withholding obligation that is not satisfied
by the withholding methods described above.  Notwithstanding the foregoing, the
Company or a Related Entity also may satisfy any tax withholding obligation by
offsetting any amounts (including, but not limited to, salary, bonus, and
severance payments) payable to the Participant by the Company and/or a Related
Entity.


(c)         Consequences of 83(b) Election.  The provisions of paragraph
5(b) will not apply if the Participant chooses to make the election under
Section 83(b) of the Internal Revenue Code Section (see paragraph 6 of this
Agreement.)  Upon such an election, the Participant shall remit to the company
in cash any and all taxes which the Company may be required to withhold with
respect to such election.


    5.           Section 83(b) Election for Shares.  Participant understands
that under Section 83(a) of the Internal Revenue Code (the “Code”), the excess
of the fair market value of the Restricted Shares on the date the forfeiture
restrictions lapse over the purchase price, if any, paid for such Restricted
Shares will be taxed, on the date such forfeiture restrictions lapse, as
ordinary income subject to payroll and withholding tax and tax reporting, as
applicable. For this purpose, the term “forfeiture restrictions” means the right
of the Company to receive back any unvested Restricted Shares upon termination
of your employment with the Company or any Related Entity.  You understand that
you may elect under Section 83(b) of the Code (an “83(b) Election”) to be taxed
at the time the Restricted Shares are awarded, rather than when and as the
Restricted Shares cease to be subject to the forfeiture restrictions.  An 83(b)
Election  must be filed with the Internal Revenue Service within 30 days from
the Date of Award as set forth above in the Notice.


Participant understands that (a) he or she will not be entitled to a deduction
for any ordinary income previously recognized as a result of the 83(b) Election
if the Restricted Shares are subsequently forfeited to the Company and (b) the
83(b) Election may cause Participant to recognize more ordinary income than he
or she would have otherwise recognized if the value of the Restricted Shares
subsequently declines.


THE FORM FOR MAKING AN 83(b) ELECTION MAY BE OBTAINED FROM THE INTERNAL REVENUE
SERVICE OR A TAX PROFESSIONAL.  YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN
ELECTION WITHIN THE 30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY
INCOME BY YOU AS THE FORFEITURE RESTRICTIONS LAPSE.  You further understand that
an additional copy of such election form should be filed with your federal
income tax return for the calendar year in which the date of this Award falls.
You acknowledge that the foregoing is only a summary of the federal income tax
laws that apply to the purchase of the Restricted Shares under this Award and
does not purport to be complete.

 
11

--------------------------------------------------------------------------------

 





YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE AND THE INCOME TAX LAWS
OF ANY MUNICIPALITY OR STATE IN WHICH YOU MAY RESIDE.


You agree to deliver to the Company a copy of the 83(b) Election if you choose
to make such an election.


INDEPENDENT TAX ADVICE.  Participant acknowledges that determining the actual
tax consequences of receiving or disposing of the Restricted Shares may be
complicated. These tax consequences will depend, in part, on Participant’s
specific situation and may also depend on the resolution of currently uncertain
tax law and other variables not within the control of the Company. Participant
is aware that he or she should consult a competent and independent tax advisor
for a full understanding of the specific tax consequences of receiving or
disposing of the Restricted Shares. Prior to executing this Award, Participant
has either consulted with a competent tax advisor independent of the Company or
Related Entity to obtain tax advice concerning the Restricted Shares in light of
Participant’s specific situation or has had the opportunity to consult with such
a tax advisor but chose not to do so.


6.           No Effect on Employment or Service.  The Participant’s employment
with the Company or any Related Entity is on an at-will basis only, subject to
the provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Participant, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or any Related Entity or shall interfere with, or restrict in any way,
the rights of the Company or the employing Related Entity, which are hereby
expressly reserved, to terminate the employment of the Participant at any time
for any reason whatsoever, with or without good cause.  Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company or Related Entity employing the Participant.


7.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement shall be addressed to the Company, in care of Earl
R. Wait, Vice President -- Accounting at the Company’s headquarters, 508 West
Wall Street, Suite 550, Midland, Texas 79701, or at such other address as the
Company may hereafter designate in writing.
     
8.           Award is Not Transferable.  This grant and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or of any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately shall become null and void.


9.           Restrictions on Sale of Securities.  The Restricted Shares awarded
under this Agreement will be registered under the federal securities laws and
will be freely tradable upon receipt unless the Participant is an “affiliate”
under rules of the Securities and Exchange Commission (“SEC”), in which case the
shares will be subject to the volume and manner of sale provisions of Rule 144
of the SEC.  However, the Participant’s subsequent sale of the shares received
upon the vesting of Restricted Stock will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies and any other applicable securities laws.


10.         Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


11.         Conditions for Issuance of Stock.  The Company shall not be required
to transfer on its books or list in street name with a brokerage company or
otherwise issue any certificate or certificates for Restricted Shares hereunder
prior to fulfillment of all the following conditions: (a) the admission of such
Restricted Shares to listing on all stock exchanges on which such class of stock
is then listed; and (b) the completion of any registration or other
qualification of such Restricted Shares under any state or federal law or under
the rulings or regulations of the
 
 
12

--------------------------------------------------------------------------------


 
 
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable.


12.         Plan Governs.  This Agreement is subject to all terms and provisions
of the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.


13.         Committee Authority.  The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any shares of Restricted Stock have
vested.)  All actions taken and all interpretations and determinations made by
the Committee shall be final and binding upon the Participant, the Company and
all other persons, and shall be given the maximum deference permitted by
law.  No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.


14.         Captions.  Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


15.         Agreement Severable.  In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.


16.         Entire Agreement.  This Agreement and the Plan constitutes the
entire understanding of the parties on the subjects covered.  The Participant
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations or inducements other than those contained herein
and in the Plan.


17.         Modifications to the Agreement.  This Agreement and the Plan
constitute the entire understanding of the parties on the subjects covered.  The
Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations or inducements other than those
contained herein and the Plan.  Modifications to this Agreement can be made only
in an express written contract executed by the Participant and a duly authorized
officer of the Company.


18.         Amendment, Suspension or Termination of the Plan. By accepting this
award, the Participant expressly warrants that he or she has received an award
under the Plan, and has received, read and understood a description of the Plan.
The Participant understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.


19.         Governing Law.  This award of Restricted Stock shall be governed by,
and construed in accordance with, the laws of the State of Colorado, without
regard to its conflict of law provisions.
 

 
13

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement, and agree that the Award is to be governed by the terms and
conditions of this Agreement and the Plan.

 
Natural Gas Services Group, Inc.,
a Colorado corporation
     
By: _______________________________
     
Title: ______________________________



 THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL,
ONLY DURING THE PERIOD OF THE PARTICIPANT’S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT NOR
THE PLAN SHALL CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE PARTICIPANT’S CONTINUOUS SERVICE.
 
Participant Acknowledges and Agrees:
 
The Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
the Award subject to all of the terms and provisions hereof and thereof.  The
Participant has reviewed this Agreement and the Plan in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement and the Plan.  
 
The Participant further acknowledges that, from time to time, the Company may be
in a “blackout period” and/or subject to applicable federal securities laws that
could subject the Participant to liability for engaging in any transaction
involving the sale of the Company’s vested Restricted Shares.  The Participant
further acknowledges and agrees that, prior to the sale of any vested Restricted
Shares acquired under this Award, it is the Participant’s responsibility to
determine whether or not such sale of such shares will subject the Participant
to liability under insider trading rules or other applicable federal securities
laws.
 
By signing below (or by providing an electronic signature) and accepting the
grant of the Award, the Participant: (i) consents to access electronic copies
(instead of receiving paper copies) of this Notice, the Agreement, the Plan and
the Plan prospectus (collectively, the “Plan Documents”) via the Company’s
intranet; (ii) represents that the Participant has access to the Company’s
intranet; (iii) acknowledges receipt of electronic copies, or that the
Participant is already in possession of paper copies of the Plan Documents; and
(iv) acknowledges that the Participant is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.
 
The Participant hereby agrees that all questions of interpretation and
administration relating to this Agreement and the Plan shall be resolved by the
Committee (acting as the Administrator under the Plan) in accordance with
Section 13 of the Agreement.  The Participant further agrees to the arbitration
and venue selection provisions in Section 17 of the Plan.  The Participant
further agrees to notify the Company upon any change in his or her residence
address indicated in this Agreement.
 
Date:
       
Participant’s Signature
         
Participant’ Printed Name
         
Address
         
City, State & Zip

 


 
14

--------------------------------------------------------------------------------

 





2009 RESTRICTED STOCK/UNIT PLAN
RESTRICTED STOCK UNIT AGREEMENT


NOTICE OF AWARD OF RESTRICTED STOCK UNITS




Award # RSU-                    
 
Participant’s Name and Address:
         





Natural Gas Services Group, Inc. (the “Company”) hereby grants you,
                                         (the “Participant”), the number of
restricted stock units indicated below (the “Restricted Stock Units”) under the
Company’s 2009 Restricted Stock/Unit Plan (the “Plan”). The date of this
Agreement is                                        (the “Grant Date”). Subject
to the provisions of this Agreement and of the Plan, the principal features of
this Restricted Stock Unit award are as follows:


Target Number of Restricted Stock Units:


_________.


Vesting Schedule:


Thirty-three percent (33%) of the Restricted Stock Units shall vest on each of
the first three anniversaries of the date hereof (each a “Vesting Date” and
collectively, the “Vesting Dates”), subject to Participant’s Continued Service
through each such date and the terms of this Agreement and the Plan.


Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in the Plan and this
Restricted Stock Unit Agreement (the “Agreement”), which includes this Notice of
Award of Restricted Stock Units and the Terms and Conditions of Restricted Stock
Units Award.  PLEASE BE SURE TO READ ALL OF THIS AGREEMENT AND THE PLAN, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS RESTRICTED STOCK UNIT AWARD.

 
15

--------------------------------------------------------------------------------

 

Award Number: RSU-__________




NATURAL GAS SERVICES GROUP, INC.
2009 RESTRICTED STOCK/UNIT PLAN


 
AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS AWARD


1. Award or Restricted Stock Units.  Natural Gas Services Group, Inc., a
Colorado corporation (the “Company”), hereby issues to the Participant under the
Natural Gas Services Group, Inc. 2009 Restricted Stock/Unit Plan, as amended
from time to time (the “Plan”), an award (the “Award”) of the number of
restricted stock units (the “Restricted Stock Units”) set forth in this
Restricted Stock Unit Agreement (the “Agreement”), which consists of the
attached Notice of Award of Restricted Stock Units (the “Notice”) and these
Terms and Conditions of Restricted Stock Award.  Unless otherwise provided
herein, the terms in this Agreement shall have the same meaning as those defined
in the Plan.


2. Company’s Obligation to Pay.  Each Restricted Stock Unit represents one (1)
share of the Company’s Common Stock (a “Share”).  Upon the vesting of each
Restricted Stock Unit, the Company will issue to the Participant one Share to
the Participant.  Unless and until the vesting of the Restricted Stock Units as
set forth in paragraph 3, below, the Participant shall have no right to the
issuance of any Share underlying the unvested Restricted Stock Unit.  Prior to
the vesting of the Restricted Stock Units and the issuance of the Shares for
vested Restricted Stock Units, the Restricted Stock Unit will represent an
unfunded and unsecured obligation of the Company.


3. Vesting Schedule.  Except as otherwise provided in this Agreement or in the
Plan, the Restricted Stock Units awarded by this Agreement are scheduled to vest
in accordance with the Vesting Schedule set forth in the Notice.  Restricted
Stock Units scheduled to vest on a Vesting Date will vest only if the
Participant remains in Continued Service through the Vesting Date.  Should the
Participant’s Continued Service end at any time (the “Termination Date”), any
unvested Restricted Stock Units will be immediately cancelled; provided,
however, that if termination of Continued Service results from the Participant’s
death, Disability or Retirement, then any unvested Restricted Stock Units that
would have vested by their terms within twelve (12) months from the Termination
Date had the Participant remained in Continued Service will be deemed vested on
the Termination Date (the “Acceleration”).


4. Share Issuances after Vesting of RSUs.


(a)           Upon the vesting of Restricted Stock Units, the Shares underlying
such vested Restricted Stock Units shall be issued to the Participant (or, in
the event of the Participant’s death, to his or her estate) as soon as
practicable following the Vesting Date, subject to the provisions of paragraph
7, below, but in no event later than two (2) months and fifteen (15) days after
the Vesting Date.


(b)           If, in connection with an Acceleration of the vesting of
Restricted Stock Units as set forth in section 3 above, the Shares underlying
vested Restricted Stock Units are inadvertently not issued within the two and
one-half months period specified in section 4(a) above and the Participant is a
Specified Employee on the Termination Date, then any Shares to be issued to the
Participant as a result of the Acceleration shall not be issued to the
Participant until six (6) months and one (1) day following the Termination Date
(the “Cooling Period”), unless, (i) the Participant’s Continuous Service be
terminated as a result of the Participant’s death or (ii) if the Participant
dies during the Cooling Period, then the Shares to be issued to the Participant
as a result of the Acceleration shall be issued to the Participant’s Estate no
later than two (2) months and fifteen (15) days after the date of the
Participant’s death, subject to paragraph 7, below.

 
16

--------------------------------------------------------------------------------

 





5.   Forfeiture.  Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to paragraph
3 as of the Termination Date will be forfeited and automatically transferred to
and reacquired by the Company at no cost to the Company. The Participant shall
not be entitled to a refund of any amounts paid for such forfeited Restricted
Stock Units.
 
        6.   Death of Participant.  Any distribution or delivery to be made to
the Participant under this Agreement will, if the Participant is then deceased,
be made to the administrator or executor of the Participant’s estate (or such
other person to whom the Restricted Stock Units are transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution).
Any such transferee must furnish the Company (a) written notice of his or her
status as a transferee, (b) evidence satisfactory to the Company to establish
the validity of the transfer of these Restricted Stock Units and compliance with
any laws or regulations pertaining to such transfer, and (c) written acceptance
of the terms and conditions of this Restricted Stock Unit grant as set forth in
this Agreement.
 
    7. Taxes
 
(a)           Tax Liability.  The Participant is ultimately liable and
responsible for all taxes owed by the Participant in connection with the Award,
regardless of any action the Company or any Related Entity takes with respect to
any tax withholding obligations that arise in connection with the
Award.  Neither the Company nor any Related Entity makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of Shares issuable
pursuant to the Award.  The Company does not commit and is under no obligation
to structure the Award to reduce or eliminate the Participant’s tax liability.
 
(b)           Payment of Withholding Taxes.   No stock certificates will be
released to the Participant unless the Participant has made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of Restricted Stock Units.  The Company, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit you to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (i) paying cash, (ii) electing to have the Company
withhold otherwise then deliverable vested shares of Restricted Stock Units
having a fair market value equal to the minimum amount required to be withheld,
and (iii) delivering to the Company of vested and owned shares of our common
stock having a fair market value equal to the amount required to be withheld or
(iv) through any other lawful manner.


   (c)           Indemnification; Offset.  The Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to inadequate withholding.  Accordingly, the Participant agrees to pay
to the Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the tax withholding obligation
that is not satisfied by the withholding methods described
above.  Notwithstanding the foregoing, the Company or a Related Entity also may
satisfy any tax withholding obligation by offsetting any amounts (including, but
not limited to, salary, bonus, and severance payments) payable to the
Participant by the Company and/or a Related Entity.


8.   Rights as Stockholder.  The Participant shall not have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
upon the vesting of Restricted Stock Units hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant (including through electronic
delivery to a brokerage account).  After such issuance, recordation and
delivery, the Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.


9.   No Effect on Employment or Service.  The Participant’s employment with the
Company and any Related Entity is on an at-will basis only, subject to the
provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Participant, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or Related Entity or shall interfere with or restrict in any way the
rights of the Company or the employing Related Entity, which are hereby
expressly reserved, to terminate the employment of the Participant at any time
for any reason whatsoever, with or without good cause.  
 
 
17

--------------------------------------------------------------------------------


 
 
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company or Related Entity employing
the Participant.


10.   Address for Notices.  Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of Earl R.
Wait, Vice President -- Accounting at the Company’s headquarters, 508 West Wall
Street, Suite 550, Midland, Texas 79701, or at such other address as the Company
may hereafter designate in writing.


11.   Award is Not Transferable.  This Award and the rights and privileges
conferred hereby shall not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or of
any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately shall become null and void.


12.   Restrictions on Sale of Securities.  The Shares issued as payment for
vested Restricted Stock Units awarded under this Agreement will be registered
under the federal securities laws and will be freely tradable upon receipt.
However, the Participant’s subsequent sale of the Shares will be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.


13.   Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


14.   Conditions for Issuance of Stock.  The shares of stock deliverable to the
Participant may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company.  The Company shall not be
required to transfer on its books or list in street name with a brokerage
company or otherwise issue any certificate or certificates for Shares hereunder
prior to fulfillment of all the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; and (b) the completion of any registration or other qualification of
such Shares under any state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Committee may establish from time to time for reasons of
administrative convenience.


15.   Plan Governs.  This Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.


16.   Committee Authority.  The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested.  All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Participant, the Company and all other
persons, and shall be given the maximum deference permitted by law.  No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


17.   Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.


18.   Agreement Severable.  In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 
18

--------------------------------------------------------------------------------

 





19.   Entire Agreement.  This Agreement constitutes the entire understanding of
the parties on the subjects covered.  The Participant expressly warrants that he
or she is not executing this Agreement in reliance on any promises,
representations or inducements other than those contained herein and in the
Plan.


20.   Modifications to the Agreement.   This Agreement and the Plan constitute
the entire understanding of the parties on the subjects covered.  The
Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations or inducements other than those
contained herein and the Plan.  Modifications to this Agreement can be made only
in an express written contract executed by the Participant and a duly authorized
officer of the Company.


21.   Amendment, Suspension or Termination of the Plan. By accepting this award,
the Participant expressly warrants that he or she has received an award under
the Plan, and has received, read and understood a description of the Plan. The
Participant understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.


22.   Governing Law.  This grant of Restricted Stock Units shall be governed by,
and construed in accordance with, the laws of the State of Colorado, without
regard to its conflict of law provisions.
 
 


IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
and agree that the Award is to be governed by the terms and conditions of this
Agreement and the Plan.





 
Natural Gas Services Group, Inc.,
a Colorado corporation
     
By:
             
Title:
   


 
19

--------------------------------------------------------------------------------

 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL,
ONLY DURING THE PERIOD OF THE PARTICIPANT’S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT NOR
THE PLAN SHALL CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE PARTICIPANT’S CONTINUOUS SERVICE.
 
Participant Acknowledges and Agrees:
 
The Participant acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Participant has reviewed this Notice, the Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Notice and fully understands all provisions of this Notice,
the Agreement and the Plan.  
 
The Participant further acknowledges that, from time to time, the Company may be
in a “blackout period” and/or subject to applicable federal securities laws that
could subject the Participant to liability for engaging in any transaction
involving the sale of the Company’s Shares.  The Participant further
acknowledges and agrees that, prior to the sale of any Shares acquired under
this Award, it is the Participant’s responsibility to determine whether or not
such sale of Shares will subject the Participant to liability under insider
trading rules or other applicable federal securities laws.
 
By signing below (or by providing an electronic signature) and accepting the
grant of the Award, the Participant: (i) consents to access electronic copies
(instead of receiving paper copies) of this Notice, the Agreement, the Plan and
the Plan prospectus (collectively, the “Plan Documents”) via the Company’s
intranet; (ii) represents that the Participant has access to the Company’s
intranet; (iii) acknowledges receipt of electronic copies, or that the
Participant is already in possession of paper copies of the Plan Documents; and
(iv) acknowledges that the Participant is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.
 
The Participant hereby agrees that all questions of interpretation and
administration relating to this Agreement and the Plan shall be resolved by the
Committee (acting as the Administrator under the Plan) in accordance with
Section 16 of the Agreement.  The Participant further agrees to the arbitration
and venue selection provisions in Section 17 of the Plan.  The Participant
further agrees to notify the Company upon any change in his or her residence
address indicated in this Notice.


Date:
       
Participant’s Signature
         
Participant’ Printed Name
         
Address
         
City, State & Zip




 
20

--------------------------------------------------------------------------------

 
